DEVELOPMENT AND SUPPLY AGREEMENT
FOR GENERIC {***}
BETWEEN ELITE PHARMACEUTICALS AND
HI-TECH PHARMACAL CO. INC.
 
This DEVELOPMENT AND SUPPLY AGREEMENT (the “Agreement”), dated as of January 4,
2011 between Elite Pharmaceuticals, Inc., a corporation organized under the laws
of the State of Delaware, with its offices at 165 Ludlow Avenue, Northvale, New
Jersey (“Elite”), and Hi-Tech Pharmacal Co., Inc., a corporation organized under
the laws of the State of Delaware with its offices at 369 Bayview Avenue,
Amityville, NY  11701 (“Hi-Tech”).  Elite and Hi-Tech may sometimes hereinafter
be referred to as a “Party” or collectively as the “Parties”.


WITNESSETH THAT:


WHEREAS, Elite is the owner of original processes and know-how for the
development and manufacture of specialty oral solid dosage pharmaceutical
products;


WHEREAS, Elite and Hi-Tech entered into a Mutual Non-Disclosure Agreement, dated
August 1, 2010, pursuant to which the Parties exchanged confidential information
relating to this proposed cooperative effort;


WHEREAS,  Hi-Tech desires that Elite undertake a developmental program directed
towards producing an Intermediate Product that will be used by Hi-Tech to
formulate a Product that is a generic equivalent to {***} having the
specifications agreed upon between Hi-Tech and Elite;


WHEREAS, Elite is willing to undertake such a development program on the terms
and conditions set forth hereinafter;


WHEREAS,  Hi-Tech also desires to market and sell products utilizing Elite’s
know-how and Elite is willing to permit Hi-Tech to utilize its know-how on the
terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the agreements and covenants hereinafter set
forth and intending to be legally bound hereby, the Parties hereto covenant and
agree as follows:


1.           DEFINITIONS


 
1.1
“Act” shall mean the United States Food, Drug and Cosmetic Act, as amended from
time to time and corresponding laws and regulations in other countries.



1.2
“Affiliate” shall mean any person or entity which, directly or indirectly,
controls, is controlled by, or is under common control with, a Party or its
assignee. Control shall be determined based upon either their legal right to
control or de facto control of the entity.



{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.


1

--------------------------------------------------------------------------------


 
 
1.3
“ANDA” means an Abbreviated New Drug Application (or successor or similar
application) for the Product filed with the FDA in the name of Hi-Tech.



 
1.4
“Applicable Laws” means all laws, statutes, and regulations of any governmental
authority, including the FDA having jurisdiction over the development,
manufacture, use, marking or sale of the Product, as same may be amended from
time to time.



 
1.5
”cGMP” shall mean current Good Manufacturing Practices as defined in regulations
promulgated by the FDA under the Act, as may be amended from time to time, and
corresponding regulations in the other countries.



 
1.6
“Competitive Product” shall mean a product that is the generic equivalent to
{***}, as marketed by {***}.



 
1.7
“Cost of Goods Sold” means the costs of supplying Product calculated in
accordance with a Party's accounting methods consistently applied which
methodology shall be calculated in compliance with GAAP.



 
1.8
“Development Program” shall mean Elite’s program to develop an Intermediate
Product meeting the Specifications.



 
1.9
“FDA” shall mean the Food and Drug Administration in the United States and
corresponding governmental regulatory agencies in other countries.



 
1.10
“Finished Goods” means the Intermediate Product or Product in its final
commercial package.

 
 
1.11
“Force Majeure” means any cause or causes which wholly or partially prevent or
delay the performance of obligations arising under this Agreement and which are
not reasonably within the control of the non-performing Party, including, but
not limited to, acts of God, government regulations, labor disputes, floods,
fires, civil commotion, embargoes, quotas, shortage of labor or materials or any
delays in transportation or detention by customs, health or other government
authorities.



 
1.12
“Governmental Authority” means any governmental department, commission, board,
bureau, agency, court or other instrumentality of the United States or any other
supranational organization of sovereign states, including without limitation,
the European Union.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
2

--------------------------------------------------------------------------------


 
 
1.13
“Intermediate Product” means formulation made by Elite meeting the
Specifications that will be used by Hi-Tech to formulate a Product that will be
the generic equivalent to {***}as manufactured by {***}



 
1.14
“Know-How” means proprietary know-how, trademarks, inventions, data, technology
and information relating to Intermediate Product or the Product, which either
Party hereto has the lawful right to disclose to the other Party. “Know-How”
shall include, without limitation, processes and analytical methodology used in
development, testing, analysis and manufacture and medical, clinical,
toxicological testing as well as other scientific data relating to Intermediate
Product or the Product. With respect to Elite, “Know How” shall also include,
without limitation, proprietary know-how, trademarks, data, technology and
information relating to the manufacture of the Intermediate Product.



 
1.15
“Net Profit” means Net Sales minus (a) Cost of Goods Sold for the Product and
(b) Sales and Distribution Costs.  Sales and Distribution Costs shall not exceed
five percent (5%) percent of Net Sales.



 
1.16
“Net Sales” means all proceeds received by Hi-Tech and/or its Affiliates from
sales, licensing or other transaction pertaining to the Product or from
unaffiliated third parties , less the following as accrued  and adjusted for
amounts actually taken: (a) any and all credits for Product returns during such
calendar quarter, including, but not limited to, credits for short-dated,
returned or unsold Products, and any and all credits, rebates, allowances
actually granted or included in the invoice, cash discounts or other discounts,
shelf-stock or other adjustments and rebates issued with respect to the Product
incurred during such calendar quarter, including but not limited to, any and all
Medicaid and other state rebates, chargeback and similar items, all net of sales
and similar taxes thereon, provided, however, that some or all such items may be
estimated and subsequently adjusted on GAAP basis; (b) any sales and excise
taxes, other consumption taxes, duty or other governmental charges to the extent
actually included in Net Sales; (c) any receivables on the books of Hi-Tech that
are deemed to be uncollectible according to Hi-Tech’s internal accounting
principles and GAAP consistently applied.  Such bad debt deduction shall be
applied to Net Sales in the period in which such receivables are written off and
shall be exclusive of any bad debt or uncollectible receivables of Hi-Tech
unrelated to the Product; (d) any costs incurred by Hi-Tech in connection with
any recalls of the Product; and (e) freight and insurance;



 
1.17
“Person” means any individual, partnership, association, joint venture, limited
liability company or corporation.



 
1.18
“Product” means the drug product that is the generic equivalent to {***} as
manufactured by {***}

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
3

--------------------------------------------------------------------------------



 
 
1.19
“Registration” shall mean approval (including, but not limited to, any ANDA
Approval) of a Registration Application for the Product filed by Hi-Tech
relating to the manufacturing, use, marketing and sale, and/or pricing and
reimbursement when applicable, of the Product.



 
1.20
“Registration Application” shall mean any filing(s) (including, but not limited
to, any ANDA) made by Hi-Tech under this Agreement with a Governmental Authority
for regulatory approval of the manufacture, use, marketing and/or sale, and/or
pricing and reimbursement when applicable, of the Product including, without
limitation, any amendments or supplements thereto.



 
1.21
“Specifications” means the specifications for Product agreed upon in writing by
the Parties, as set forth in Schedule A.



 
1.22
“Sales and Distribution Costs” means costs of selling and distributing the
Product calculated in accordance with Hi-Tech’s accounting methods consistently
applied which methodology shall be calculated in compliance with GAAP.



2.           DEVELOPMENT PROGRAM AND MANUFACTURING AGREEMENT


 
2.1
The Development Program.



 
(a)
Hi-Tech hereby engages Elite, and Elite hereby agrees to use commercially
reasonable efforts to develop and manufacture an Intermediate Product which
meets FDA requirements and according to the Specifications.



 
(b)
Elite shall have completed the Development Program when it provides an
Intermediate Product meeting the Specifications outlined in Schedule A of this
Agreement.



 
(c)
In the event the Development Program materially deviates from the Development
Program outlined in Schedule B attached hereto, the Parties will meet to discuss
the changes and will use commercially reasonable efforts to resolve any issues
in connection therewith.



 
2.2
Manufacturing and Quality Agreement.  Elite agrees to manufacture the
Intermediate Product pursuant to a separate manufacturing agreement and quality
assurance agreement to be executed by Elite and Hi-Tech. The Parties agree to
negotiate the terms and provisions of the manufacturing agreement and quality
assurance agreement within ninety (90) days from the date hereof.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
4

--------------------------------------------------------------------------------


 
 
2.3
Regulatory Filings.  Hi-Tech, or its designees, shall prepare all applications
necessary to obtain any product Registrations required to market the Product.
Elite shall write the CMC section for the Intermediate Product. All such
Registrations shall be solely owned by Hi-Tech including any ANDA filing for the
Product.  Elite shall use all commercially reasonable efforts to provide Hi-Tech
with all pharmaceutical, technical, and clinical data and information in support
of the ANDA application by Hi-Tech for the approval of the Product. Elite shall
assist Hi-Tech as necessary in the preparation of any applications required to
obtain any such permits. Elite shall use commercially reasonable efforts to file
a Drug Master File for {***} upon Hi-Tech’s request therefor.



 
2.4
Payments for Development.



 
(a)
In consideration of Elite’s performance in accordance with the terms and
conditions of the Agreement, Hi-Tech shall pay Elite’s fees for the Development
Program according to the terms outlined in Schedule B of this agreement.  The
payments described in Schedule B shall be made in advance, following completion
of each phase, and prior to commencing work on the next phase.  Elite shall
provide written notice of its intent to commence each phase, and Hi-Tech shall
pay Elite’s fee for such phase within fifteen (15) days after receipt of such
notice, unless Hi-Tech elects to terminate the Agreement pursuant to Section
9.4.  The initial payment shall be made when Elite notifies Hi-Tech that it
intends to commence the Development Program.  Any costs in excess of the amount
outlined in Schedule B must be approved in writing in advance by Hi-Tech.  Any
out-of-pocket-expenses including raw material costs will be paid for by
Hi-Tech.  Costs for filing of the DMF per Section 2.3 and any additional work
mutually agreed upon by the Parties, but not covered in Schedule B shall be paid
for at cost.  Elite will invoice Hi-Tech for these costs and provide details of
the work completed and suppliers’ invoices as documentation of the costs.  Costs
over $1,000 will be pre-approved in writing by Hi-Tech.  Hi-Tech shall pay
within 30 days any invoice from Elite with respect to any approved expenses
incurred in developing the Intermediate Product.



 
(b)
In addition to the developmental work outlined, Hi-Tech will pay the cost of
stability studies and any bio-studies and any analyses associated with such
bio-studies which are performed in conjunction with the Development Program.



 
(c)
Any payments earned in accordance with Schedule B shall not be refundable.



3.           TRADEMARKS


Use of Trademark by Hi-Tech.  Hi-Tech shall own and market the Product under its
own Trademark.
 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
5

--------------------------------------------------------------------------------


 
4.           REGISTRATION OBLIGATIONS; NONCOMPETITION


 
4.1
Registration Obligations of Hi-Tech.  Hi-Tech shall exercise commercially
reasonable efforts to apply for Registration of the Product within one year
following completion of the Development Program. In addition, Hi-Tech shall
begin marketing the Product within one year following receipt of any required
approvals, or Registration, whichever is later and shall use its commercially
reasonable efforts to market and sell the Product.  Hi-Tech and Elite hereby
agree that exertion of “commercially reasonable efforts” shall mean the same
efforts that such Party devotes to its other pharmaceutical products and shall
include, without limitation, the cooperation for submission by Hi-Tech of any
additional documentation on the Product required under any Applicable Laws.



 
4.2
Competing Dosage Forms.  During the term of this Agreement, neither Party shall
produce, develop or market, any Competitive Product with the Specifications
noted in Schedule A of this Agreement without the prior written approval of the
other Party. For a period of five (5) years following the termination of this
Agreement, regardless of the reason for such termination (except for termination
by Elite due to default of Hi-Tech as provided in Section 10), Elite shall not
produce, develop or market, any Competitive Product without the prior written
approval of Hi-Tech.



 
4.3
CGMP.  Elite shall be responsible for the manufacture of the Intermediate
Product and Hi-Tech shall be responsible for the manufacture of the
Product.  All Finished Goods shall be manufactured and packaged under cGMP, in
accordance with the Specifications, and in compliance with all applicable laws
and regulations.



5.
PATENTS AND KNOW-HOW



Each Party shall be responsible, at its own expense, for filing and prosecuting
patent applications relating to its Know-How, as it deems appropriate, and for
paying maintenance fees on any patents issuing therefrom, for the term of this
Agreement, with respect to Know-How owned by it.  Each Party shall promptly
render all necessary assistance reasonably requested by the other Party in
applying for and prosecuting patent applications relating to such Party’s
Know-How under this Agreement.  Hi-Tech shall also have the right to have Elite
file and prosecute patent applications in Hi-Tech’s name for Elite Know-How for
the Intermediate Product, at Hi-Tech’s cost, for any Know-How that Elite chooses
not to file on its own.


Ownership of inventions shall be determined by US Patent Law.  Subject to the
terms set forth herein and in consideration for the payments set forth, Elite
hereby grants to Hi-Tech an exclusive fully paid up, royalty-free, perpetual
license to use the Know-How for the Intermediate Product and the Product.  Elite
also grants to Hi-Tech an exclusive fully paid up royalty-free, perpetual
license to use the Know-How for the Intermediate Product for other {***} for
pharmaceutical products.
 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
6

--------------------------------------------------------------------------------


 
All Hi-Tech Know-How used in connection with the manufacture and formulation of
the Product shall be exclusively owned by Hi-Tech.


6.           REPRESENTATIONS AND WARRANTIES


 
6.1
Each Party hereby represents and warrants that such Party is duly organized and
validly existing under the laws of the country of its organization or state of
incorporation, as applicable, and has full corporate power and authority to
enter into this Agreement and to carry out the provisions hereof.



 
6.2
Each Party hereby represents and warrants that such Party is duly authorized to
execute and deliver this Agreement and to perform its obligations hereunder.



 
6.3
Each Party hereby represents and warrants that this Agreement is a legal and
valid obligation binding upon it and is enforceable in accordance with its
terms.  The execution, delivery and performance of this Agreement by such Party
does not conflict with any agreement, contract, instrument or understanding,
oral or written, to which it is a Party or by which it may be bound nor violate
any law or regulation of any court, governmental body or administrative or other
agency having authority over it.



 
6.4
Each Party hereby represents and warrants that there is no action, suit,
proceeding or investigation pending or threatened, against such Party (or any of
its Affiliates) that questions the validity of this Agreement or the right of
such Party to enter into this Agreement or consummate the transactions
contemplated hereby, nor does such Party have knowledge that there is any basis
for the foregoing.



 
6.5
Each Party hereby represents and warrants that it is not in violation of any law
or regulation, nor is it aware of any violation of any law or regulation by any
other Person, which violation could reasonably be expected to adversely affect
its performance of its obligations hereunder, and except as otherwise
contemplated hereby, such Party holds each of the licenses, permits, approvals
or authorizations necessary with respect to its current business and operations
(and its rights and obligations contemplated hereby) in compliance with all laws
and regulations.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
7

--------------------------------------------------------------------------------


 
 
6.6
Each Party hereby represents and warrants that neither it nor any of its
officers, directors or Affiliates is prohibited by any law, rule or regulation
or by any order, directive or policy from selling the Intermediate Product or
Product or other pharmaceutical products and that neither such Party nor any of
its officers, directors or Affiliates is a Person that is listed by a United
States federal agency as debarred, suspended or otherwise ineligible for federal
programs in the United States, its territories and protectors or proposed for
such debarment or suspension.



 
6.7
Each Party hereby represents and warrants that it is the owner of the
Intellectual Property to be used or relied upon by the other Party.



 
6.8
Elite hereby represents and warrants that is has full right, power and authority
to the Intellectual Property in connection with the formulation, including all
discoveries and improvements thereto, of the Intermediate Product and that its
employees or agents shall be the sole inventors and creators of such
Intellectual Property.



 
6.9
Each Party hereby covenants and agrees to provide the other Party with prompt
written notice of any facts or circumstances (whether occurring prior to or
after the date hereof) which cause or may cause any of the representations and
warranties contained in this Article 6 not to be true, accurate or complete as
of the date hereof or as of any date during the term of this Agreement.



 
6.10
Except as set forth in this Agreement, neither Party makes any warranties with
respect to the Product or Intermediate Product.  Without limiting the generality
of the foregoing, neither Party makes any warranties, express or implied,
including, without limitations, as to merchantability, fitness for a particular
purpose, or any other matter concerning the commercial utility of the Product.



 
6.11
Hi-Tech represents and warrants that:



 
(i)
it has not received any notice or claim that the use of its Know-How infringes
any patent or intellectual property rights of any third party.



 
(ii)
to its actual knowledge, without any independent investigation, the use of its
Know-How will not infringe any patent or intellectual property rights of any
third party.



 
6.12
Elite represents and warrants that:



 
(i)
the Intermediate Product manufactured pursuant to this Agreement shall meet the
Specifications and shall not be adulterated or misbranded within the meaning of
the Act;



 
(ii)
it has not received any written notice or claim that the use of its Know-How
infringes any patent, , or other intellectual property rights of any third
party; and

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
8

--------------------------------------------------------------------------------


 
 
(iii)
to its actual knowledge, without any independent investigation, the use of its
Know-How will not infringe any patent or intellectual property rights of any
third party.



7.           NET PROFIT


 
7.1
Net Profit.



 
(a)
Hi-Tech shall pay Elite {***} of the Net Profit earned from the Product.



 
(b)
Hi-Tech shall provide quarterly reports of all sales of Product sold. All
quarterly reports shall be on a quarterly calendar schedule starting with the
end of the calendar quarter immediately following the commercial launch of the
Product. In the event there are no sales to report in any particular quarter,
the quarterly report shall so state.



 
(c)
All payments and quarterly sales reports hereunder shall be made within
forty-five (45) days after the end of each calendar quarter.



 
7.2
Audit Rights.  Upon twenty (20) days written notice, Elite or its designated
representative shall have the right to inspect Hi-Tech’s books of account,
records, documents and instruments related to the sales of the Product of
Hi-Tech and any Affiliate and to make copies thereof, at any time during
Hi-Tech’s regular business hours during the term of this Agreement and for a
period of two (2) years immediately after termination of this Agreement to
ascertain the accuracy of such records provided, however, that such audits may
not be performed by Elite more than once per calendar year and that Elite shall
not be permitted to audit the same period of time more than once.  Such
accountants, prior to any review hereunder, shall have entered into an
appropriate confidentiality agreement with Hi-Tech on mutually acceptable terms
and shall have been instructed not to reveal to Elite the details of its review,
except for (i) such information as is required to be disclosed under this
Agreement, and (ii) such information presented in a summary fashion as is
necessary to report the accountants’ conclusions to Elite.  If Elite fails to
invoke its audit rights pursuant to this Section 7.2 with respect to a Calendar
Year within two (2) years following the end of such year, the calculation of all
amounts with respect to such year shall be binding and conclusive upon Elite and
Hi-Tech, and each Party and its Affiliates shall be released from any liability
or accountability with respect to distributions of Net Profits for such
period.  The expense of such audit shall be Elite’s unless the audit shall
demonstrate a discrepancy greater than five percent (5%) between royalties
reported and paid and those which were actually incurred, in which event the
expenses of such audit shall be borne by Hi-Tech. In the event there is a
dispute between Elite and Hi-Tech regarding any discrepancy discovered by such
audit, Hi-Tech and Elite shall together designate a qualified third party
certified public accountant to perform a second audit, the results of which
shall be binding. In the event the second audit reveals that the discrepancy was
less than five percent (5%), then Elite shall pay the costs of the second audit.
In the event that the second audit reveals that the discrepancy was more than
five percent (5%), then Hi-Tech shall pay the cost of the second audit.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
9

--------------------------------------------------------------------------------


 
 
7.3
Taxes.  All taxes, assessments, fees and other charges, if any, levied under the
laws or regulations with respect to payments due to Elite hereunder shall be for
the account of Elite, and if required to be withheld from payments to Elite,
shall be deducted by Hi-Tech from such payments to Elite. Receipts, if
available, for all such withholdings shall be provided to Elite.  Hi-Tech shall
be responsible for establishing its right to claim any exemption to such charges
or to its withholding, and shall keep Elite advised in writing of the basis and
status of all such exemption claims.



 
7.4
Currency. All payments to Elite hereunder shall be computed and made in United
States Dollars. For the purpose of computing payments for Product sold in a
currency other than United States Dollars, such currency shall be converted into
United States Dollars using the rate of exchange prevailing at the Citibank, New
York, NY (or such other bank as the Parties may agree upon from time to time)
for the last day of the applicable period.



8.           PRICES


 
8.1
Prices and Price Changes.



 
(a)
Elite shall sell, and Hi-Tech shall buy, the Intermediate Product for a price
equal to Elite’s manufacturing costs, plus {***} at Elite’s facility in
Northvale, New Jersey, or at another mutually agreeable location of Elite, or at
a subcontractor’s facility; provided, Hi-Tech has approved such subcontractor in
advance.  Manufacturing costs shall be calculated in accordance with a Party's
accounting methods consistently applied which methodology shall be calculated in
compliance with GAAP.



 
(b)
Elite shall be entitled to adjust the price set forth in Section 8.1 (a) above
to reflect the actual changes in its manufacturing costs; provided, however,
that such adjustments may be made no more than once each calendar year and shall
become effective July 1 of the calendar year. Elite shall notify Hi-Tech of the
revised price of the Intermediate Product during the second quarter of each
calendar year during the term of the Agreement and shall deliver to Hi-Tech
evidence of any increases of 4% or more to such manufacturing costs incurred by
Elite. The revised price shall be applied to any delivery of Product made after
July 1 of the calendar year. In addition, the price applicable during any
calendar year may be adjusted by Elite as soon as is practicable after thirty
(30) days written notice to Hi-Tech, to cover one hundred percent (100%) of any
additional cost or expense of manufacturing Intermediate Product, in the event
that a change in manufacturing technique is (i) requested by Hi-Tech or (ii)
required by a change in Applicable Laws (including a change in cGMP), or (iii)
caused by an increase in the cost of raw materials, or (iv) is caused. by any
other factor beyond Elite’s control which materially affects Elite’s ability to
perform its obligations hereunder.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
10

--------------------------------------------------------------------------------


 
 
8.2
Payment and Terms.  Elite shall send to Hi-Tech an invoice showing the amount
due under Section 8.1 following each shipment Hi-Tech shall pay Elite the amount
due by check within thirty (30) days of the date of the invoice.



 
8.3
Audit Rights.  Upon twenty (20) days written notice, Hi-Tech or its designated
representative shall have the right to inspect Elite’s records in regard to
price changes of the Intermediate Product and to make copies thereof, at any
time during Elite’s regular business hours during the term of this Agreement and
for a period of two (2) years immediately after termination of this Agreement to
ascertain the accuracy of such records; provided, however, that such audits may
not be performed by Hi-Tech more than once per calendar year and that Hi-Tech
shall not be permitted to audit the same period of time more than once.  Such
accountants, prior to any review hereunder, shall have entered into an
appropriate confidentiality agreement with Elite on mutually acceptable terms
and shall have been instructed not to reveal to Hi-Tech the details of its
review, except for (i) such information as is required to be disclosed under
this Agreement, and (ii) such information presented in a summary fashion as is
necessary to report the accountants’ conclusions to Hi-Tech.  If Hi-Tech fails
to invoke its audit rights pursuant to this Section 8.3 with respect to a price
change within two (2) years following the price change, the calculation of all
amounts with respect to such year shall be binding and conclusive upon Elite and
Hi-Tech, and each Party and its Affiliates shall be released from any liability
or accountability with respect to payments for such period.  The expense of such
audit shall be Hi-Tech’s unless the audit shall demonstrate a discrepancy
greater than five percent (5%) between the manufacturing costs reported and paid
and those which were actually incurred, in which event the expenses of such
audit shall be borne by Elite. In the event there is a dispute between Elite and
Hi-Tech regarding any discrepancy discovered by such audit, Hi-Tech and Elite
shall collectively designate a qualified third party certified public accountant
to perform a second audit, the results of which shall be binding. In the event
the second audit reveals that the discrepancy was less than five percent (5%),
then Hi-Tech shall pay the costs of the second audit. In the event that the
second audit reveals that the discrepancy was more than five percent (5%), then
Elite shall pay the cost of the second audit.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

11

--------------------------------------------------------------------------------


 
9.           TERM


 
9.1
Basic Term. This Agreement shall be effective from the date consummated and
shall continue for a ten (10) year term after the initial marketing of the
Product or pursuant to Section 9. Upon the expiration of the initial term or any
renewal term, this Agreement will automatically renew for an additional five (5)
year term, unless one Party gives at least six (6) months notice in writing in
advance of its intent not to renew



 
9.2
Early Termination by Reason of Patent Litigation. In the event that either Party
to this Agreement is named in third-party patent litigation related to the
subject matter of this Agreement and seeking an award of damages or an
injunction, either Party shall have the right at any time following the entry of
an adverse, nonappealable judgment in such case to terminate this Agreement
immediately on 10 days written notice without further obligation to the other
except for obligations incurred prior to the time of such notice.



 
9.3
Early Termination by Reason of Failure to Develop Product. In the event Elite
has not completed the Development Program within twelve (12) months of execution
of this Agreement, Hi-Tech may terminate this Agreement upon ten (10) days
written notice.  In such event, Elite shall not produce, develop or market a
Competitive Product without the prior written approval of Hi-Tech for a period
of five (5) years following such termination unless Elite first offers such
Product to Hi-Tech on the identical terms contained in this Agreement, and
Hi-Tech chooses not to accept such offer within 30 days.



 
9.4
Earlv Termination by Reason of Market Conditions. At any time prior to
commencement of any phase of the Development Program, Hi-Tech may terminate this
Agreement on 10 days written notice in the event Hi-Tech, in its sole
discretion, determines that the Product is no longer commercially reasonable or
the Product is not compatible with Hi-Tech’s business strategy. In such event,
Hi-Tech shall have no further obligation to Elite, and Elite shall be under no
obligation to reimburse Hi-Tech for any payments made. In the event Hi-Tech
terminates the Agreement pursuant to this Section 9.4, the covenant not to
compete described in Section 4.2 shall not apply.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
12

--------------------------------------------------------------------------------

 

10.
EVENTS OF DEFAULT, REMEDIES AND EFFECTS OF DEFAULT



 
10.1
Events of Default. An event of default under this Agreement shall be deemed to
exist upon the occurrence of anyone or more of the following events:



 
(a)
Failure by either Party hereto to perform fully, or comply fully, with, any
material provision of this Agreement and such failure continues (i) for a period
of sixty (60) days after receipt of written notice of such nonperformance or
noncompliance, or (ii) if the non-performing or noncomplying Party shall
commence within such sixty (60) days and shall thereafter proceed with all due
diligence to cure such failure, such failure is not cured within such longer
period (not to exceed sixty (60) days) as shall be reasonably necessary for such
Party to cure the same with all due diligence; or



 
(b)
Failure of Hi-Tech to pay any amount due to Elite, which failure continues for a
period of sixty (60) days after written notice of such non-payment unless, and
to the extent such non-payment is due to a good faith dispute concerning the
amount owed.



 
10.2
Remedies. Upon the occurrence and during the continuation of any event of
default hereunder, the Party not in default may terminate this Agreement in
whole or only with regard to the provision which has given rise to the event of
default, and pursue any other remedies provided under this Agreement or
available at law.



 
10.3
Survival. In the event of a termination of this Agreement the provisions of
Articles 4, 5, 6, 9, 10, 11, 12 and 13 shall survive such termination.



 
10.4
WARRANTY LIMITATION. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 6, THE PARTIES
MAKE NO WARRANTIES, EXPRESSED OR IMPLIED, CONCERNING TECHNOLOGY, GOODS,
SERVICES, RIGHTS OR THE MANUFACTURE AND SALE OF PRODUCTS, AND HEREBY DISCLAIM:
ANY OTHER WARRANTIES, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE OR NONINFRINGEMENT WITH
RESPECT TO ANY AND ALL OF THE FOREGOING.



11.
INDEMNIFICATION



 
11.1
Indemnification of Hi-Tech. Elite shall indemnify and hold harmless Hi-Tech, its
Affiliates and its officers, directors and employees (“Hi-Tech Indemnified
Parties”) against and from any losses, damages, injuries, liabilities, exposure,
claims, demands, settlement, judgments, awards, fines, penalties, taxes, fees
(including attorneys’ fees), charges or expenses that are suffered or incurred
at any time by Hi-Tech Indemnified Parties, or to which Hi-Tech Indemnified
Parties may otherwise become subject at any time, and that become payable or
arise out of or by virtue of, or relate to:



 
(a)
Any injury, claim or damage resulting from Elite’s manufacture and/or
development activities relating to the Intermediate Product;



 
(b)
The failure of Elite, its officers, directors, agents, and employees to comply
with Applicable Laws;



{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
13

--------------------------------------------------------------------------------

 


 
(c)
Any material breach by Elite or default by Elite in the performance of, or any
failure on the part of Elite to observe, perform or abide by, any restriction,
covenant, obligation, representation, warranty or other provision contained in
this Agreement or



 
(d)
Any injury or alleged injury to any person (including death) or to the property
of any person not a Party hereto arising out of or alleging the negligence or
intentional act or omission of Elite or its officers, directors, agents and
employees.



 
11.2
Indemnification of Elite.  Hi-Tech shall indemnify and hold harmless Elite, its
Affiliates, and its officers, directors or employees (“Elite Indemnified
Parties”) against and from any losses, damages, injuries, liabilities, exposure,
claims, demands, settlement, judgments, awards, fines, penalties, taxes, fees
(including attorneys’ fees), charges or expenses that are suffered or incurred
at any time by Elite Indemnified Parties, or to which Elite Indemnified Parties
may otherwise become subject at any time, and that become payable or arise out
of or by virtue of, or relate to:



 
(a)
Any injury, claim or damages resulting from Hi-Tech’s development activities,
manufacture, marketing and/or sale of the Product;



 
(b)
The failure by Hi-Tech, its officers, directors, agents, and employees to comply
with Applicable Laws;



 
(c)
Any material breach by Hi-Tech or default by Hi-Tech in the performance of, or
any failure on the part of Hi-Tech to observe, perform or abide by, any
restriction, covenant, obligation, representation, warranty or other provision
contained in this Agreement or



 
(d)
Any injury or alleged injury to any person (including death) or to the property
of any person not a Party hereto arising out of or alleging the negligence or
intentional act or omission of Hi-Tech or its officers, directors, agents and
employees or agents.



 
11.3
Notice and Legal Defense. Promptly after receipt by a Party hereunder of any
claim or notice of the commencement of any action, administrative or legal
proceeding, or investigation as to which the indemnity provided for in Section
11.1 and 11.2 hereof may apply, the Party seeking indemnification shall notify
the indemnifying Party in writing within 10 days of such fact The indemnifying
Party shall assume the defense thereof; provided, however, that if the
defendants in any such action include both the Party seeking indemnification and
the indemnifying Party and the Party seeking indemnification shall reasonably
conclude that there may be legal defenses available to it which are different
from or additional to, or inconsistent with, those available to the indemnifying
Party, the Party seeking indemnification shall have the right to select separate
counsel to participate in the defense of such action on behalf of such Party
seeking indemnification, at the indemnifying Party’s expense.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
14

--------------------------------------------------------------------------------

 


 
11.4
LIMITATION OF DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR LOST PROFITS (OTHER THAN AS ARE ORDINARILY ENCOMPASSED BY CONTRACT
DAMAGES), LOSS OF GOODWILL, OR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
INCIDENTAL DAMAGES, HOWEVER CAUSED, ARISING UNDER ANY THEORY OF LIABILITY. THIS
LIMITATION SHALL APPLY EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY.



12.
CLAIMS AND LEGAL PROCEEDINGS; INSURANCE



 
12.1
Claims Against Hi-Tech or Elite. If any claim is asserted or any legal
proceedings commenced against Hi-Tech or Elite during the term of this
Agreement, and such claim or legal proceeding involves any allegation that (i)
the use of either Party’s Know-How in connection with the Product or the
marketing or sale of the Product infringes or has infringed on any patent or
other proprietary right of any person or entity; or (ii) any of such Know-How,
or any patent or other portion thereof, is invalid or unenforceable, then the
Party against whom such proceeding has been commenced shall provide the other
Party with written notice of the assertion of such claim or the commencement of
such legal proceeding within 10 days, and shall furnish to the other Party
copies of all correspondence, pleadings and other materials relating to such
claim or legal proceeding within 10 days; and in any event



 
(a)
Hi-Tech shall have the right to control the defense of any such claim or legal
proceeding with counsel of its own choosing;



 
(b)
Elite shall provide Hi-Tech with such information and reasonable assistance as
Hi-Tech may request regarding such claim or legal proceeding at Elite’s expense,
provided that Hi-Tech shall reimburse Elite for all out-of-pocket costs
occurred;



 
(c)
Hi-Tech shall not enter into any settlement with regard to such claim or legal
proceeding without the consent of Elite (which shall not be unreasonably
withheld or delayed);

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
15

--------------------------------------------------------------------------------

 


 
(d)
In the event there is a negative outcome to any such claim or legal proceeding,
any amount payable to the complaining Party in connection with any settlement of
such claim or legal proceeding, or the amount of any damages or costs awarded to
the complaining Party by any court, arbitrator, or other trier of fact, shall be
borne and paid by Elite if related to the Know-How provided by Elite, or by
Hi-Tech if the infringement is attributable to Know-How provided by Hi-Tech.



 
12.2
Infringement by Third Parties. If either Party becomes aware of any actual or
possible infringement of any aspect of either Party’s Know-How, including any
patent or part thereof, by any person or entity, then such Party shall provide
the other Party with written notice of such actual or possible infringement
within 10 days and shall furnish to the other Party any available evidence of
such actual or possible infringement within 10 days. Regardless of which Party
first becomes aware of the possible infringement of any of the Know-How, the
Party who is the owner of such Know-How shall have the exclusive right, in its
discretion, to assert any infringement claim against such third party, and to
commence and control any related proceedings, and neither Party shall assert any
infringement claim or commence any proceeding without the prior written consent
of the Party who owns the Know-How in question. In the event that the owner of
such Know-How elects not to assert the infringement claim the other Party may
assert the infringement claim at its own expense. If either Party elects to
assert an infringement claim, the other Party shall make available such
information and assistance as the prosecuting Party may request for the purposes
of enabling such Party to pursue the infringement claim.



 
12.3
Insurance.  Each Party shall maintain during the term and any renewal terms
insurance in such amounts and against such risks as is customary by companies
engaged in the same or similar business and similarly located, and shall, upon
request, furnish evidence of such insurance.



 
12.4
Coverage Amounts.  Without prejudice to any rights or remedies either Party may
have under this Agreement or otherwise at law generally, Elite and Hi-Tech shall
each maintain in full force and effect adequate product liability insurance with
annual coverage of at least US$3,000,000 per occurrence and US$10,000,000 in the
aggregate, during the period of manufacture by Hi-Tech and for a period of seven
(7) years thereafter.  Each Party will provide the other with evidence of such
insurance and such insurance shall name the other Party as an additional
insured.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
16

--------------------------------------------------------------------------------

 


13.
RECALL OR WITHDRAWAL



 
13.1
Recall or Withdrawal.



 
(a)
If any governmental authority having jurisdiction requires or reasonably
requests Hi-Tech to recall any Product that have been distributed due to a
defect in the design of the package or manufacture, processing, packaging or
labeling of the Product or for any other reason whatsoever or Hi-Tech decides to
withdraw or recall the Product in it sole discretion, Hi-Tech shall notify
Elite, in writing within 2 days of Hi-Tech receiving the notice for a recall or
withdrawal or deciding to initiate a recall or withdrawal.



 
(b)
Elite hereby agrees to follow any reasonable direction of Hi-Tech as to the
manner of completing the recall or withdrawal, provided the responsible
governmental authority does not disagree with any such action. Elite shall
assist Hi-Tech in the recall or withdrawal in the manner agreed upon in as
expeditious a manner as possible and in such a way as to cause the least
disruption to business, and to preserve the goodwill and reputation of their
respective customers.



 
(c)
With respect to any recall or withdrawal caused by the negligence, mistake,
fault, error or omission of Elite, Elite shall:



 
(i)
reimburse Hi-Tech for any and all losses, costs and expenses reasonably incurred
by Hi-Tech in connection with the recall; and



 
(ii)
indemnify and save Hi-Tech harmless from and against any and all damages to or
claims by third parties associated with or resulting from any such recall or
withdrawal.



 
(d)
With respect to any recall or withdrawal caused by the negligence, mistake,
fault, error or omission of Hi-Tech,  Hi-Tech shall:



 
(i)
reimburse Elite for any and all losses, costs and expenses reasonably incurred
by Elite in connection with the recall or withdrawal; and



 
(ii)
indemnify and save Elite harmless from and against any and all damages to or
claims by third parties associated with or resulting from any such recall or
withdrawal.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
17

--------------------------------------------------------------------------------

 

14.
MISCELLANEOUS



 
14.1
Neither this Agreement nor any interest herein may be assigned, in whole or in
part, by either Party hereto without the prior written consent of the other
Party hereto, provided, that either Party shall have the right to assign all or
part of its rights, interest and obligations to an affiliate of such Party, a
Purchaser of a majority of the outstanding shares of such Party, or to a
Purchaser of substantially all the assets of the business to which this
Agreement relates. Subject to the foregoing, this Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
permitted successors and assigns.



 
14.2
Confidentiality.



 
(a)
Any and all information provided by one Party to the other pursuant to this
Agreement or the Mutual Non-Disclosure Agreement by and between the Parties made
as of August 1, 2010 (“Mutual Non-Disclosure Agreement”) shall be deemed to be
confidential information (“Proprietary Information”).  Proprietary Information
means all communications, documents, materials, and other information, whether
in written, oral, electronic or other form, that either disclosing Party
provides, causes to be provided, or otherwise discloses to a receiving Party, or
which a receiving Party otherwise learns in connection with the
Agreement.  Proprietary Information includes, but is not limited to, the
existence and terms of this Agreement, prospect information and lists,
techniques, methodologies, patents, market research and analysis, costs,
pricing, accounting and financial information, projections, regulatory
information and data, customer and supplier information, strategies, forecasts,
all information (in all forms) related to Elite’s and Hi-Tech’s business
strategies, specific products, technical data and Know-How.  The obligations of
confidentiality present in this Agreement supersede those contained in the
Mutual Non-Disclosure Agreement.  Each Party will hold Proprietary Information
of the other Party in complete confidence and will not, without the prior
written consent of the other, use or disclose it in whole or in part to any
person other than for the purposes set forth in this Agreement for a period
ending five (5) years following expiration of this Agreement. Each Party will be
entitled to disclose any such Proprietary Information to such of its
professional advisers, directors, officers and senior employees who are directly
concerned with this Agreement and its implementation and whose knowledge of such
information is necessary for these purposes. Each Party will use its reasonable
efforts to ensure that each individual to whom such a disclosure is made adheres
to the terms of this undertaking as if he or she were a Party hereto, including
without limitation, having such individuals execute similar agreements.



 
(b)
As used herein, the term Proprietary Information shall not include information:

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
18

--------------------------------------------------------------------------------

 


 
(i)
which at the time of disclosure to the other Party is in the public domain or is
otherwise available to the receiving Party other than on a confidential basis;



 
(ii)
which, after disclosure, becomes generally available to third parties from a
source other than the discloser; provided that such source is not bound by a
confidentiality or other similar agreement with the disclosing Party or by any
other legal, contractual or fiduciary obligation which prohibits the disclosure
of such Proprietary Information;



 
(iii)
which was lawfully in possession of the receiving Party prior to disclosure, as
evidenced by written records and which was not acquired directly or indirectly
from the disclosing Party; or



 
(iv)
which the receiving Party is required to disclose to the extent required under
the laws or regulations of any governmental agency lawfully requesting the same,
or to any court of competent jurisdiction acting pursuant to its powers;
provided, that in such event the receiving Party shall provide the disclosing
Party with advance notice of any such required disclosure.



 
(c)
Each Party acknowledges that monetary damages may not be sufficient remedy for
unauthorized disclosure of confidential information or materials and that the
non-disclosing Party shall be entitled, without waiving any other rights or
remedies, to such injunctive or equitable relief as may be deemed proper by a
court of competent jurisdiction.



 
14.3
Force Majeure. Each of the Parties shall be excused from the performance or
delay in performance of its obligations under this Agreement in the event such
performance is prevented by Force Majeure and such performance shall be excused
as long as the condition constituting such Force Majeure continues plus an
additional thirty (30) days after termination of such condition; provided that
the non-performing Party shall provide prompt notice to the other Party of the
particulars of the occurrence constituting Force Majeure and of its cessation
and shall make diligent efforts to mitigate the adverse consequences of such
nonperformance or delays in performance.



 
14.4
Amendments. Amendments to the Agreement shall not be binding on either Party
unless reduced to writing and signed by both Parties.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
19

--------------------------------------------------------------------------------

 


 
14.5
Waiver. Failure by either Party hereto on one or more occasions to avail itself
of a right conferred by this Agreement shall in no event be construed as a
waiver of such Party’s right to enforce said right in the future.



 
14.6
Forum. The Parties agree that any action brought by either Party to enforce its
rights hereunder shall be brought in the State of New York and both Parties
consent to the jurisdiction of New York.



 
14.7
Enforcement. In the event that it is necessary for a Party to incur any costs
and expenses in the enforcement of any of the terms and provisions of this
Agreement in a court of law or equity, the Party substantially prevailing shall
be entitled to reimbursement from the other Party for all costs and expenses
incurred including, but not limited to, reasonable counsel fees and court costs.



 
14.8
Mediation. All controversies arising out of or concerning the alleged breach of
this Agreement shall first be submitted to non-binding mediation. In connection
therewith, the parties hereby agree to attempt in good faith to resolve any such
controversies through the mediation process. Notwithstanding the provisions of
this paragraph, either Party may seek appropriate injunctive relief for any
threatened conduct.



 
14.9
Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed given when delivered
personally, telecopied, received by registered mail, return receipt
requested,  or by overnight special service guaranteeing next day or second day
delivery, to the Parties at the following addresses:



If to Elite, to:
With a copy to:
   
Elite Pharmaceuticals, Inc.
William P. Ruffa
165 Ludlow Avenue
Ruffa & Ruffa, P.C.
Northvale, New Jersey 07647
110 East 59th Street
Attn: President
New York, NY 10022
Fax: (201) 750-2755
Tel. (212) 355-0606
 
Fax. (1-877) Fax -Ruffa
 
Lawruffa@gmail.com



If to Hi-Tech to:
With a copy to:
   
Hi-Tech Pharmacal Co., Inc.
Tashlik, Kreutzer, Goldwyn & Crandell P.C.
369 Bayview Avenue
40 Cuttermill Road, Suite 200
Amityville, NY  11701
Great Neck NY  11021
Attn: President
Attn: Martin M. Goldwyn
Fax: (631) 789-1884
Fax: (516) 829-6509

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
20

--------------------------------------------------------------------------------

 


14.10
Execution of Additional Documents. Each Party hereto agrees to execute such
further papers or agreements as may be reasonably necessary or desirable to
effect the purpose of this Agreement and carry out its provisions.



14.11
Severability. In the event that any provision of this Agreement shall be held
invalid or unenforceable by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provision hereof.



14.12
Captions. The article and section captions in this Agreement have been inserted
as a matter of convenience and are not part of this Agreement.



14.13
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original of this Agreement and all of which together
shall constitute one and the same instrument



14.14
Waiver of Jury Trial. Each Party hereto hereby waives to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
to any litigation directly or indirectly arising out of, under or in connection
with this Agreement or any related instrument.  Each Party hereto (a) certifies
that no representative, agent or attorney of any other Party has represented,
expressly or otherwise, that such other Party would not, in the event of
litigation, seek to enforce that foregoing waiver; and (b) acknowledges that it
and the other Party hereto have been induced to enter into this Agreement and
the related agreements, as applicable, by, among other things, the mutual
waivers and certifications in this section 14.14.



14.15
Publicity.  No press release, publicity or other form of public written
disclosure related to this Agreement or any Party’s name, trade name, trademark,
symbol or logo, shall be permitted by either Party to be published or otherwise
disclosed unless the other Party has indicated its consent to the form of the
release in writing, except for any disclosure as is deemed necessary, in the
reasonable judgment of the responsible Party, to comply with Applicable Laws
with respect to regulatory reporting or disclosure obligations.



14.16
Independent Contractor.  Each Party is acting under this Agreement as an
independent contractor and not as the agent or employee of the other.  Each
Party understands and agrees that it has no authority to assume any obligation
on behalf of the other Party and that it shall not hold out to third parties
that it has any authority to act on the other Party’s behalf except as expressly
permitted herein. Unless otherwise expressly stated herein, each Party shall be
responsible for its own expenses relating to its performance under this
Agreement and shall not incur expenses for the other Party’s account unless
expressly authorized herein or by subsequent written agreements.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
21

--------------------------------------------------------------------------------

 


14.17
Entire Agreement.  This Agreement, including any Exhibits and Schedules attached
hereto and referenced herein, constitutes the full understanding of the Parties
and a complete and exclusive statement of the terms of their agreement with
respect to the subject matter hereof, and no terms, conditions or understandings
or agreements purporting to modify or vary the terms thereof shall be binding
unless it is hereafter made in writing and signed by each of the Parties.  No
modification to this Agreement shall be effected by the acknowledgement or
acceptance of any purchase order or shipping instructions forms or similar
documents containing terms or conditions at variance with or in addition to
those set forth herein.  In the event of a conflict between this Agreement and
the Exhibits and Schedules hereto, the terms of this Agreement shall
control.  This Agreement may be amended and supplemented only by a written
instrument signed by each of the Parties.  An email intending to modify or amend
this Agreement shall not be binding on the Parties.



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.


HI-TECH PHARMACAL CO., INC.
 
ELITE PHARMACEUTICALS, INC.
     
By:
/s/ David Seltzer
 
By:
/s/ Chris C. Dick
Name:  David Seltzer
 
Name: Chris C. Dick
Title:    President and CEO
 
Title: President

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
22

--------------------------------------------------------------------------------

 
 
SCHEDULE A
  
Intermediate Product Formulation Specifications
 
The desired Intermediate Product will consist of {***}  products will be
formulated with {***}.
 
An acceptable release profile based on dissolution and bioavailability
parameters will be determined in detail by mutual agreement between Hi-Tech and
Elite.
 
ADD SPECIFICATIONS HERE
 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
23

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Developmental Program Outline and Schedule of Payments


{***} Generic
({***})


#
 
Activities
 
Responsibility
 
Cost
             
1
 
Formulation Development
-  Preliminary {***} batches – ({***}
-  Comparator product characterization
-  In vitro dissolution
 
Elite
 
${***}
             
2
 
Analytics
-  API and Raw Material characterization
-  Intermediate Product specifications and methods for assay and dissolution
 
Elite
 
${***}
              
3
 
Solution compounding
 
Hi-Tech
 
Hi-Tech
               
4
 
Manufacturing of GMP Batches (Clinical and Validation)
-  3 batches {***}and 3 batches {***} (50 kg)
-  Packaging in HDPE bottles
 
Elite
 
${***} per batch
             
5
 
Shelf Stability Studies
- Standard protocol for ANDA
- 3 batches X 3 strengths
 
Hi-Tech
 
Hi-Tech
              
6
 
Biostudies
 
Hi-Tech
 
Hi-Tech
              
7
  
ANDA:  Compile and submit
  
Hi-Tech
  
Hi-Tech

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
24

--------------------------------------------------------------------------------

 